AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Mario Antwan Lloyd,
                         Plaintiff
                            v.                                              Civil Action No.        1:19-cv-01028-BHH
                                                                    )
 Captain Robinson Captain in their official capacity;               )
   Deputy Scott Officer in their official capacity;                 )
                                                                    )
   Deputy Tipton Officer in their official capacity;
                                                                    )
  Deputy Roberts Officer in their official capacity;
 Deputy McKeller Officer in their official capacity;
  Deputy Sandova Officer in their official capacity.
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Mario Antwan Lloyd, shall take nothing of the defendants, Captain Robinson Captain in their official
capacity; Deputy Scott Officer in their official capacity; Deputy Tipton Officer in their official capacity; Deputy Roberts
Officer in their official capacity; Deputy McKeller Officer in their official capacity and Deputy Sandova Officer in their
official capacity, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: June 26, 2019                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
